17 N.Y.3d 833 (2011)
954 N.E.2d 87
929 N.Y.S.2d 797
In the Matter of TERRACE COURT, LLC, Appellant,
v.
NEW YORK STATE DIVISION OF HOUSING AND COMMUNITY RENEWAL, Respondent.
ROBERT KATEL et al., Intervenors-Respondents.
Motion No: 2011-865
Court of Appeals of New York.
Submitted August 1, 2011.
Decided September 8, 2011.
Motion by Community Housing Improvement Program of New York Inc. et al. for leave to appear amici curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.